DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application No. 62/663,905 filed April 27th, 2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30th, 2021 has been entered.
Response to Amendment
The present amendment, filed on or after April 30th, 2021 has been entered. Claims 1-19 were pending. Claims 1-3, 6, 12, and 13 have been amended. New claim 20 has been entered. 
Claim Interpretation
The term(s) “configured to” and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Molnar reference (US Patent Application Publication 2011/0264165 A1), as described in the rejection below, relates to stimulation electrode selection using a GUI. The GUI takes input from a clinician or user to select electrodes. The GUI also provides user selection of a positive polarity or negative polarity for the set of electrodes and provides ranked therapy programs that include polarities of electrodes along with other stimulation parameters. Furthermore, the user can input modifications in the order of these therapy programs. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Molnar et al. (US Patent Application Publication 2011/0264165 A1) herein after Molnar.
Regarding claims 1 and 20, Molnar teaches a system/method (fig. 1 therapy system 10) comprising: an implantable medical device (fig. 1 IMD 16) that is connectable to an electrode lead having a plurality of electrodes (fig. 1 electrode leads 20A/20B and electrodes 24 and 26); and a non-transitory computer-readable medium having instructions that are executable by control circuitry (Para [0092] “Memory 42 may store computer-readable instructions that, when executed by processor 40, cause IMD 16 to perform various functions” and fig. 2) to cause the control circuitry to: generate a graphical user interface (Para [0252] “Programmer 14 can generate and display a physiological model that helps a clinician visualize lead location, one or more anatomical structures, and/or therapy fields (e.g., volume of tissue activated). FIG. 18 is a screen diagram of an example graphical user interface (GUI) 230 displayed by user interface 84 of programmer 14, where the graphical user interface presents a physiological model to a user”) that is configured to receive a first input to select an active set of the electrodes for a stimulation program (Para [0253] “user may interact with GUI 250 via one or more user input mechanisms of user interface 84 of programmer 14 in order to, for example, select electrodes 258A-258D as stimulation electrodes”), and one or more second inputs to specify one or more parameters of a transition between a first stimulation mode and a second stimulation mode of the stimulation program (Para [0335] “GUI 370 enables a user to modify the amplitude, pulse width, and frequency of the stimulation signal. In other examples, GUI 370 can include controls with which the user can modify other stimulation parameter values (e.g., duty cycle) in addition to or instead of amplitude, pulse width, and frequency”: modification of these parameters by user input changes the stimulation being delivered by the electrode therefore it is transitioning the stimulation program from an initial program to a wherein the first stimulation mode defines stimulation of a first polarity to be issued at the active set of the electrodes (Para [0334] “A first click or another positive indication can assign a first polarity (e.g., a positive polarity) to the electrode”) and the second stimulation mode defines stimulation of a second polarity to be issued at the same active set of the electrodes (Para [0334] “a second, subsequent click or other positive indication can assign a second polarity (e.g., a negative polarity) to the electrode”), wherein the first polarity is opposite of the second polarity (see above for the first and second polarity being a positive polarity and a negative polarity respectively); and communicate stimulation parameters based on the one or more parameters of the transition to the implantable medical device (Para [0334] “Regardless of the specific technique with which processor 80 receives user input selecting an electrode 24, 389, GUI 370 presented by processor 80 provides GUI 370 with which the user can interact to select an electrode and view the corresponding therapy field that may result from delivery of stimulation by IMD 16 via the selected electrodes and a set of stimulation parameter values that define the stimulation signal”).  
Regarding claim 3, Molnar further teaches wherein the one or more second inputs comprise an input that specifies a type of the transition (Para [0335] “GUI 370 enables a user to modify the amplitude, pulse width, and frequency of the stimulation signal. In other examples, GUI 370 can include controls with which the user can modify other stimulation parameter values (e.g., duty cycle) in addition to or instead of amplitude, pulse width, and frequency”).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar in view of Su et al. (US Patent Application Publication 2013/0079841 A1) herein after Su. 
Regarding claim 2, Molnar teaches the system of claim 1, but does not explicitly teach wherein the one or more second inputs comprise an input that specifies a duration of the transition.
However, in a similar neuromodulation device, Su discloses wherein the one or more second inputs comprise an input that specifies a duration of the transition (Para [0058] “For example, each therapy cycle may be defined by at least one therapy program that defines the low intensity stimulation, a first duration of time during which the low intensity stimulation is delivered to the patient, at least one therapy program that defines the high intensity stimulation, and a transition period during which stimulation intensity is increased from the low intensity level to the high intensity level. In some examples, a therapy cycle is also defined by one or more therapy programs that define stimulation delivered during the transition period”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Molnar to further include that the one or more second inputs comprise an input that specifies a duration of the transition as disclosed by Su as a way to provide changes in stimulation that will not cause discomfort in the patient (Su Para [0162]).
Regarding claim 13, Molnar teaches the system of claim 1, but does not explicitly teach wherein the one or more second inputs comprise an input that specifies a time apportionment of the first stimulation mode and the second stimulation mode during a transition period.
However, Su discloses wherein the one or more second inputs comprise an input that specifies a time apportionment of the first stimulation mode and the second stimulation mode during a transition period (Su: Para [0058] “For example, each therapy cycle may be defined by at least one therapy program that defines the low intensity stimulation, a first duration of time during which the low intensity stimulation is delivered to the patient, at least one therapy program that defines the high intensity stimulation, and a transition period during which stimulation intensity is increased from the low intensity level to the high intensity level. In some examples, a therapy cycle is also defined by one or more therapy programs that define stimulation delivered during the transition period” and figs. 10A-10C).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Molnar to further include that the one or more second inputs comprise an input that specifies a time apportionment of the first stimulation mode and the second stimulation mode during a transition period as disclosed by Su as a way to provide changes in stimulation that will not cause discomfort in the patient (Su Para [0162]).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar in view of Goetz et al. (US Patent Application Publication 2006/0259099 A1) herein after Goetz. 
Regarding claim 4, Molnar teaches the system of claim 1, but does not explicitly teach wherein the type is selectable as either a linear transition type or a user-customizable transition type.
However, in a similar neuromodulation system Goetz discloses wherein the type is selectable as either a linear transition type or a user-customizable transition type (Para [0066] “The incremental steps may also vary by a linear function, power law, or other function”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Molnar to further include that wherein the type is selectable as either a linear transition type or a user-customizable transition type as disclosed by Goetz as a way to create a neuromodulation therapy program that is efficacious and that provides symptom relief with minimal side effects (Goetz Para [0067]).
Regarding claims 5, 6, and 7 Molnar in view of Goetz disclose the system of claim 4, and Molnar further teaches wherein the user-customizable transition type specifies a user-customizable adjustment of an adjustment variable of the first stimulation mode and the second stimulation mode over a transition period (fig .19F and Para [0336] “amplitude control 382, pulse width control 384, and frequency control 386 are each associated with up arrows 408A, 410A, 412A, respectively, and down arrows 408B, 410B, 412B, which are displayed as selectable objects within GUI 370. The user can increase or decrease the respective stimulation parameter value by selecting the respective arrow 408A, 408B, 410A, 410B, 412A, 412B, e.g., by moving a cursor within GUI 370 over the desired arrow and providing a positive indication of input (e.g., single or double clicking a button on a mouse or by depressing the screen on which 
However, Goetz discloses wherein the linear transition type specifies a linear increase of an adjustment variable of the first stimulation mode and a linear decrease of the adjustment variable of the second stimulation mode over a transition period (Para [0065] “Neurostimulator 14 may shift between different program electrode combinations using incremental steps. For example, an amplitude of an initial electrode combination associated with the first program is incrementally decreased over a series of pulses or time slots, while an amplitude of the next electrode combination associated with the second program is incrementally increased over a series of alternating pulses or time slots”); wherein the one or more second inputs comprise an input that specifies the adjustment variable, wherein the adjustment variable is selectable as either pulse width or pulse amplitude
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Molnar in view of Goetz to further include wherein the linear transition type specifies a linear increase of an adjustment variable of the first stimulation mode and a linear decrease of the adjustment variable of the second stimulation mode over a transition period; wherein the one or more second inputs comprise an input that specifies the adjustment variable, wherein the adjustment variable is selectable as either pulse width or pulse amplitude as disclosed by Goetz as a way to create a neuromodulation therapy program that is efficacious and that provides symptom relief with minimal side effects (Goetz Para [0067]). 
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar in view of Goetz and Su. 
Regarding claim 8, Molnar in view of Goetz disclose the system of claim 7, but do not explicitly disclose wherein the graphical user interface is configured to receive one or more sets of values that specify a proportion of a configured value of the adjustment variable over the transition period.
However, Su discloses wherein the graphical user interface is configured to receive one or more sets of values that specify a proportion of a configured value of the adjustment variable over the transition period (Para [0162] “Processor 50 of IMD 16 may vary any of the transition stimulation parameters 222 that define the stepping function to increase a rate at which electrical stimulation is increased from low intensity to the high intensity. Additionally, IMD 16 may vary any of the transition stimulation parameters 222 that define the stepping function to limit or reduce the rate at which electrical stimulation is increased from low 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Molnar in view of Goetz to further include that the graphical user interface is configured to receive one or more sets of values that specify a proportion of a configured value of the adjustment variable over the transition period as disclosed by Su as a way to monitor the ramping of amplitude from the first stimulation mode to the second stimulation mode to ensure that patient comfort is maintained. 
Regarding claim 9, Molnar in view of Goetz and Su disclose the system of claim 8, but as presented above do not explicitly specify a first of the sets of values specifies the proportion as increasing from zero to unity and a second of the sets of values specifies the proportion as decreasing from unity to zero.
However, Goetz discloses wherein a first of the sets of values specifies the proportion as increasing from zero to unity and a second of the sets of values specifies the proportion as decreasing from unity to zero (fig. 14).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Molnar in view of Getz and Su to further include herein a first of the sets of values specifies the proportion as increasing from zero to unity and a second of the sets of values specifies the proportion as decreasing from unity to zero as disclosed by Goetz as a way to smoothly transition from one 
Regarding claim 10, Molnar in view of Goetz and Su further disclose wherein the first of the sets of values specifies the proportion of the configured value of the adjustment variable for the first stimulation mode and the second of the sets of values specifies the proportion of the configured value of the adjustment variable for the second stimulation mode (fig. 14 and Para [0171]).
Regarding claim 12, Molnar in view of Goetz and Su further disclose wherein the one or more second inputs comprise an input that specifies the adjustment variable, wherein the adjustment variable is selectable as either pulse width or pulse amplitude (Goetz: Para [0056] “The user input may specify incremental forward advancement or reversal of amplitude shifting among a series of successive electrode combinations. Alternatively, or additionally, the user input may specify a directional transition from one electrode combination to another. In each case, the incremental shifting of voltage or current amplitude is simulated by delivering stimulation energy to different electrode combinations in alternating, time-interleaved time slots”).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar in view of Goetz and Su as applied to claim 9, and further in view of Kaula et al. (US Publication 2014/0067005 A1) herein after Kaula.
Regarding claim 11, Molnar in view of Su and Goetz disclose wherein the first of the sets of values specifies the proportion of the configured value of the adjustment variable for a currently-active one of the first stimulation mode and the second stimulation mode (Goetz: 
However, Kaula discloses, in a similar neuromodulation system, a set of values for a currently-inactive one of the first stimulation mode and the second stimulation mode (Para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the system of Molnar in view of Goetz and Su to further include a second one of the sets of values specifies the proportion (from Goetz see fig. 14) of the configured value of the adjustment variable for a currently-inactive one of the first stimulation mode and the second stimulation mode as disclosed by Kaula as a way to determine the best course of treatment for a given condition.
Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar in view of Gandhi et al. (US Patent 7,469,161 B1) herein after Gandhi.
Regarding claim 14, Molnar teaches the system of claim 1, but does not explicitly teach wherein the graphical user interface comprises an indication of a relative energy usage of the first stimulation mode and the second stimulation mode.
However, Gandhi discloses, in a similar neuromodulation system, wherein the graphical user interface comprises an indication of a relative energy usage of the first stimulation mode and the second stimulation mode (fig. 9 and column 11 lines 12-43).  
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have modified the system of Molnar to further include 
Regarding claim 15, Molnar teaches the system of claim 1, but does not explicitly disclose wherein the graphical user interface provides a visualization of an impact on energy usage by the implantable medical device for proposed modifications to the first stimulation mode and the second stimulation mode.
However, Gandhi further discloses wherein the graphical user interface provides a visualization of an impact on energy usage by the implantable medical device for proposed modifications to the first stimulation mode and the second stimulation mode (fig. 9 and column 11 lines 12-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Molnar to further include wherein the graphical user interface provides a visualization of an impact on energy usage by the implantable medical device for proposed modifications to the first stimulation mode and the second stimulation mode as disclosed by Gandhi as a way to optimize efficacy of treatment as well as battery life to prevent unnecessary battery recharging or battery replacement. 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar in view of Gandhi as applied to claim 15, and further in view of Giftakis et al. (US Publication 2009/0264967 A1) herein after Giftakis.
Regarding claim 16, Molnar in view of Gandhi disclose the system of claim 15, but do not explicitly disclose wherein the proposed modifications comprise an adjustment of a first time apportionment of the first stimulation mode and the second stimulation mode.
However, Giftakis discloses wherein the proposed modifications comprise an adjustment of a first time apportionment of the first stimulation mode and the second stimulation mode (Para [0072] “For example, patient 14 may use patient programmer 24 to start, stop or adjust electrical stimulation therapy. In particular, patient programmer 24 may permit patient 14 to adjust stimulation parameters such as duration, amplitude, pulse width and pulse rate within an adjustment range specified by the clinician via clinician programmer 22, select from a library of stored stimulation therapy programs, or reset the current therapy cycle”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the system of Molnar in view of Gandhi to further include wherein the proposed modifications comprise an adjustment of a first time apportionment of the first stimulation mode and the second stimulation mode as disclosed by Giftakis as a way to optimize efficacy of treatment as well as battery life to prevent unnecessary battery recharging or battery replacement.
Regarding claim 17, the combination of Molnar in view of Gandhi and Giftakis further disclose wherein the proposed modifications comprise an adjustment of a second time apportionment during which the first time apportionment is overridden (Para [0072] “For example, patient 14 may use patient programmer 24 to start, stop or adjust electrical stimulation therapy. In particular, patient programmer 24 may permit patient 14 to adjust duration, amplitude, pulse width and pulse rate within an adjustment range specified by the clinician via clinician programmer 22, select from a library of stored stimulation therapy programs, or reset the current therapy cycle”).
Regarding claim 18, Molnar in view of Gandhi and Giftakis further disclose wherein the visualization of the impact on energy usage comprises an indication of an estimated recharge interval based on the proposed modifications (Fig. 9 and column 11 lines 12-43).
Regarding claim 19, Molnar in view of Gandhi and Giftakis further disclose wherein the visualization of the impact on energy usage comprises an indication of an estimated battery life based on the proposed modifications (Fig. 9 and column 11 lines 12-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792